El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La decisión de este caso estaba pendiente de nuestra sentencia en el de Velázquez et al. v. Corte de Distrito de Humacao, resuelto en esta misma fecha, No. 508. Allí re-solvimos que el anterior proceso aún estaba pendiente y que la acción del fiscal en tratar de radicar un nolle prosequi era nula y sin ningún valor. Los hechos ante nos son que el acusado fue arrestado el día 9 de agosto de 1925. En diciembre 14, 1925, solicitó el archivo y sobreseimiento del proceso por virtud del artículo 448 del Código de Enjuicia-miento Criminal, fundándose en haber transcurrido más de 120 días desde la fecha de su detención sin haberse presen-tado lina acusación contra él. La Corte de Distrito de Hu-macao en 15 de diciembre de 1925 dictó la siguiente reso-lución :
“Considerando la moción de sobreseimiento presentada por el Ledo. F. Cervoni Gely, solicitando el archivo del caso por no haber *368sido visto el mismo dentro del término de 120 días desde que el aou-sado fue detenido.
“La Corte entiende que carece de jurisdicción sobre el asunto, toda vez que la acusación, base del mismo, no ha sido aún radicada en la Secretaría de esta Corte, y además, vista la jurisprudencia en el caso de Dyer v. Rossy, 23 D.P.R. 781, en el cual se establece la doctrina de que el procedimiento adecuado para estos casos es única y verdaderamente el remedio de mandamus.
“No ha lugar a proveer a lo que en dicha moción se interesa.”
Ahora bien, aunque puede proceder quizás el auto de mandamus, ése es el remedio extraordinario. El artículo 448 prescribe lo siguiente:
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
“1. — 'Cuando una persona haya sido detenida para responder por la comisión de un delito público, siempre que no se haya pre-sentado acusación contra ella en el término de sesenta días desde su detención.
“2. — Cuando un acusado, cuyo juicio no haya sido transferido-a petición suya, no sea sometido a juicio en el término de ciento veinte días, a contar desde la presentación de la acusación.”
De una simple lectura de ese estatuto se ve que la acu-sación debe presentarse dentro de 60 días, o de otro moda la corte ordenará el sobreseimiento del proceso. La forma rápida y corriente es mediante moción a la corte. En el. caso de Dyer v. Rossy, el mandamus fué librado por esta corte. No puede suponerse que la corte inferior expedirá, un auto de mandamus contra ella misma, ni que un acusado-deba venir a esta corte en busca de un remedio. El peticio-nario tenía derecho a un sobreseimiento, debidamente lo so-licitó y la resolución de diciembre 15 debe ser anulada y so-breseídos los procedimientos seguidos contra él sin perjui-cio del derecho del fiscal para comensar de nuevo.